             Case 4:19-cv-01144-SBA Document 41 Filed 12/18/19 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTE ORDER

DATE: December 18, 2019                                                    Time in Court: 15 minutes

JUDGE: SAUNDRA BROWN ARMSTRONG                                     Court Reporter: (unreported)

Courtroom Deputy: Doug Merry

CASE NO.       C19-1144 SBA

TITLE:         Dewberry v. Diaz

COUNSEL FOR PLAINTIFF:                       COUNSEL FOR DEFENDANT:
Emily Rose Johns                             Preeti Bajwa

PROCEEDINGS: Telephonic Case Management Conference

RESULTS:

  Deadline to Amend Pleadings                       12/20/19
  Close of Fact Discovery                           06/30/20
  Expert Disclosure and Reports                     06/30/20
  Rebuttal Expert Designation                       07/28/20
  Close of Expert Discovery                         08/25/20
  Law and Motion Cut Off                            10/14/20
  Jury Trial (3-4 days)                             01/25/21 at 10AM
  Pretrial Conference                               01/13/21 at 2PM

  Pretrial Preparation Due                          11/18/20
  MILS/Objections to Evidence                       12/02/20
  Responses to MILS/Objections to Evidence          12/09/20
  Replies                                           12/16/20



OTHER:

Parties stipulate to have the early MSC conducted by Magistrate Judge Kim.
Parties stipulate to have all discovery disputes referred to Magistrate Judge Corley.
Above matters shall be so referred in accordance with the aforementioned stipulations of the parties.
